                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                            Civil Action No: 3:20CV00259


 THE CHARLOTTE MECKLENBURG
 BOARD OF EDUCATION,

        Plaintiff,

        v.

 34 ED, LLC d/b/a CENTEGIX,

        Defendant.



             DISCLOSURE BY NON-GOVERNMENTAL CORPORATE PARTY OF
                CORPORATE AFFILIATIONS AND OTHER ENTITIES WITH
                   A DIRECT FINANCIAL INTEREST IN LITIGATION

This disclosure must be filed on behalf of each nongovernmental corporate entity that is a party
to the action. Counsel has a continuing duty to update this information. An executed form
should be electronically-filed. Plaintiff or the moving party must serve this form on the
defendant(s) or respondent(s) when initial service is made.


34 ED, LLC d/b/a CENTEGIX            . who is Defendant
makes the following disclosure:

   1. Is the party a publicly held corporation or other publicly-held entity?
                  Yes            No

   2. Does the party have any parent corporations?
                Yes            No

       If yes, identify all parent corporations, including grandparent and great-grandparent
       corporations:

   3. Is 10% or more of the stock of a party owned by a publicly-held corporation or other
      publicly-held entity?
                 Yes            No

       If yes, identify all such owners: N/A




          Case 3:20-cv-00259-GCM Document 9 Filed 05/26/20 Page 1 of 3
4. Is there any other publicly-held corporation or other publicly-held entity that has a direct
   financial interest in the outcome of the litigation?
               Yes             No

   If yes, identify the entity and nature of its interest:



5. Is the party a trade association?
               Yes             No

   If yes, identify all members of the association, their parent corporations, and any publicly
   held companies that own 10% or more of a member’s stock:

6. If the case arises out of a bankruptcy proceeding, identity any trustee and the members of
   any creditors’ committee.

   Not applicable.

   This 26th day of May, 2020.



                                            s/ Robert E. Harrington
                                            Robert E. Harrington
                                            N.C. Bar No. 26967
                                            rharrington@robinsonbradshaw.com

                                            Cary B. Davis
                                            N.C. Bar No. 36172
                                            cdavis@robinsonbradshaw.com

                                            Gabriel Wright
                                            N.C. Bar No. 52472
                                            gwright@robinsonbradshaw.com


                                            Attorneys for Defendant 34 ED, LLC d/b/a
                                            CENTEGIX
                                            ROBINSON, BRADSHAW & HINSON, P.A.
                                            101 North Tryon Street, Suite 1900
                                            Charlotte, North Carolina 28246
                                            (704) 377-2536




                                 2
      Case 3:20-cv-00259-GCM Document 9 Filed 05/26/20 Page 2 of 3
                                 CERTIFICATE OF SERVICE

       I hereby certify that on May 26, 2020, I electronically filed the foregoing with the Clerk
of Court using the CM/ECF system which will send notification of such filing to the following:


               Hope A. Root
               Charlotte-Mecklenburg Board of Education
               600 E. Fourth Street, 5th Floor
               Charlotte, North Carolina 28202
               hopea.root@cms.k12.nc.us

               Deja D. Kemp
               Charlotte-Mecklenburg Board of Education
               600 E. Fourth Street, 5th Floor
               Charlotte, North Carolina 28202
               deja1.kemp@cms.k12.nc.us

               Attorneys for Plaintiff


       This 26th day of May, 2020



                                                 s/ Robert E. Harrington
                                                 Robert E. Harrington




                                     3
          Case 3:20-cv-00259-GCM Document 9 Filed 05/26/20 Page 3 of 3
